Title: To George Washington from Henry Laurens, 5 March 1778
From: Laurens, Henry
To: Washington, George



Sir
[York, Pa.] 5th March 1778

The present Messenger will deliver to your Excellency with this, a Letter which I had the honour of writing the 1st Inst. & which has been detained by Susquehana.
Inclosed herewith Your Excellency will be pleased to receive the following Acts of Congress.
1.  2d March. for appointing a Quarter Master General & two Assistant Quarter Masters general & for other purposes in that department.
2d.  2d & 3d March Containing divers Resolves relative to Lieutt Genl Burgoyne & the embarkation for Europe of himself family & Servants.
3d.  4th March. Empowering Your Excellency to employ in the Service of the United States a Body of, not exceeding 400 Indians.
I have the honour to be with the highest Esteem.
